Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I, a composition and Group II, a method for differentiation, as set forth in the Office action mailed on 2/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/21/2020 between Group I and II is withdrawn.  Claims 1, 6-7 and 14, directed to a composition and species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 15-20, directed to a device remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claims 1-14 are under consideration in the instant Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed composition of claim 1 is not taught or obvious over the prior art. The methods claims which now require the composition of claim 1 are allowed since the product is also allowed. The instant specification, see Example 6, page 20, discloses that the instantly claimed product of claim 1, is able to transdifferentiate fibroblast into neurons. Therefore, the instantly claimed product is capable of producing neurons from fibroblast which is not taught in the prior art. For these reasons, the claimed product and methods are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

 This amendment is to correct a typo in claim 1.

The application has been amended as follows: 

1. A nanomaterial-molecular composition consisting of:
a) a HDAC inhibitor consisting of Curcumin, 
b) a cAMP enhancer consisting of 2,4-Dinitrophenol, 
c) a GSK3 inhibitor consisting of SB216763, 
d) a TGF3 inhibitor consisting of SD-208, 
e) a MEK inhibitor consisting of PD98059, and 
f) nanomaterials consisting of nanoparticles, nanostructures, semiconductor or insulators.

Conclusion
Claims 1-5, 7-11, 13-14 are allowed.

      Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649